Citation Nr: 0422004	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-01 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for dermatophytosis (tinea 
pedis), feet, with onychomycosis, all toenails and all 
fingernails of the left hand, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an increased rating claim for 
dermatophytosis (tinea pedis), feet, with onychomycosis, all 
toenails and all fingernails of the left hand, currently 
evaluated as 10 percent disabling.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected tinea pedis and 
onchycomycosis of the feet are manifested by intermittent 
burning, itching, cracking of dry skin with peeling, pain 
with passive extension and mildly thickened, yellow toenails; 
his tinea pedis and onchycomycosis of the left hand has been 
quiescent or asymptomatic in recent years.   

3.  The veteran's tinea pedis and onchycomycosis of the feet 
are not manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement, nor does its 
involvement more nearly approximate 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, and it does 
not necessitate systemic therapy such as corticosteroids or 
other immunosuppressive drugs. 



CONCLUSION OF LAW

A rating in excess of 10 percent for dermatophytosis (tinea 
pedis) of the feet, with onychomycosis of all toenails and 
all fingernails of the left hand, is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.118, Diagnostic Codes 7813-7806 (both before and 
from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 2002 rating decision; the November 
2002 Statement of the Case; the August 2003 and February 2004 
Supplemental Statements of the Case; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim for an 
increased rating for dermatophytosis (tinea pedis), feet, 
with onychomycosis, all toenails and all fingernails of the 
left hand, and complied with VA's notification requirements.  
The Statements of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, letters from the 
RO to the veteran dated April 2002, December 2003, and June 
2004 informed him of the types of evidence that would 
substantiate his claim, that he could obtain and submit 
private evidence in support of his claim, and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In this 
case, the RO provided the veteran with VCAA notice in April 
2002, prior to the issuance of the July 2002 rating decision.    

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
claim.  In the VCAA letters noted above, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, in a recent opinion, VA 
General Counsel held that section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim.  See VAOPGCPREC 
1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by April 2002, December 2003, and June 2004 letters 
and asked him to identify all medical providers who treated 
him for dermatophytosis (tinea pedis), feet, with 
onychomycosis, all toenails and all fingernails of the left 
hand.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran underwent VA examinations in May 2002 and 
December 2003.  The VA also treated the veteran regularly on 
an outpatient basis.  The Board finds that the VA 
examinations and outpatient reports provide sufficient 
findings upon which to rate the veteran's disability.  There 
is no duty to provide another examination or medical opinion.  
Id.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Background

The veteran served on active duty from March 1963 to March 
1965.  He became service connected for dermatophytosis (tinea 
pedis), feet, with onychomycosis, all toenails and all 
fingernails of the left hand effective August 1990, with a 10 
percent rating.  

In December 2001, the veteran filed a claim for an increased 
rating.  He submitted outpatient treatment reports from June 
2000 to September 2001.  The reports reflect that the veteran 
complained of numbness, tingling, and burning on both feet 
and stated that the condition was getting worse.  He also 
complained that his feet would get tired and cold and that he 
had poor circulation.  On examination, the veteran showed 
flexion contracture of toes 2-4 bilaterally (worse on the 
left) and pain with passive extension.  Color and temperature 
of the veteran's skin was within normal limits.  The 
clinician diagnosed the veteran with diabetes with neuropathy 
and angiopathy.     

The veteran underwent a VA examination in May 2002.  The 
veteran complained of a burning sensation on his feet that 
inhibits ambulation.  He reported using topical clotrimazole.  
Upon examination, the veteran's skin was hypertrophic, dry, 
and erythematous.  The clinician noted mild scales on the 
veteran's feet and mildly thickened yellow toenails.  The 
clinician noted that there was no ulceration, exfoliation, 
crusting, or associated systemic or nervous manifestations.  
The clinician also noted that the fingernails of the left 
hand displayed no evidence of fungal infection.      

In its July 2002 rating decision, the RO noted that a higher 
rating of 30 percent would only be warranted if the veteran 
suffered from constant exudation or itching, extensive 
lesions, or marked disfigurement.  Since the criteria for a 
higher rating had not been met, the RO denied the claim.  

The veteran continued to submit outpatient treatment reports 
as he appealed his claim.  Treatment reports from July 2002 
to June 2003 show that in July 2002, the veteran's big toe on 
his left foot became swollen and tender.  The clinician 
diagnosed an ingrown nail with infection.  In August 2002, 
the nail had to be removed.  

Through June 2003, the veteran continued to suffer from 
flexion contracture of toes 2-4 bilaterally and pain with 
passive extension.  The diagnosis remained diabetes with 
neuropathy and angiopathy.    

The veteran attended a videoconference hearing before a 
Decision Review Officer in August 2003.  He stated that his 
nails get rotten and break off easily.  He also complained of 
a burning sensation under the nails and skin.  He has been 
treating the problem with topical ointments.  He reported 
that 9 out of 10 toenails are affected with the fungal 
disease.  He stated that the problem with his left hand 
fingernails has resolved, and that his feet do not itch as 
much as they used to.  He denied any seeping liquid from his 
feet or open sores.  The veteran also stated that the VA 
recommended some special shoes for diabetic people.  He says 
that they feel wonderful and that his only problem now is the 
pain associated with the fungus.  

The veteran underwent another VA examination in December 
2003.  He reported to the clinician that he has had 
intermittent problems as a result of tinea pedis and 
onychomycosis.  His symptoms are typically itching, cracking, 
dry skin with peeling.  He states that uses athlete's foot 
spray and Lamisil topical cream.  On examination, the 
clinician found no evidence of tinea pedis or onychomycosis 
on the veteran's hands.  She also found no evidence of tinea 
pedis on the veteran's feet.  She found mild onychomycosis 
with dystrophic nails of the 2nd, 4th, and 5th toes on his left 
foot.  She also found mild onychomycosis with dystrophic 
nails of the 4th and 5th toes of the veteran's right foot.  
There was no ulceration or exfoliation of the skin.  0% of 
the body surface was involved with tinea.  The clinician 
diagnosed mild onychomycosis of the toenails, and tinea pedis 
in remission.  
      
Laws and Regulations

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

Pursuant 38 C.F.R. § 4.118, Diagnostic Code 7813, 
dermatophytosis should be rated depending upon the 
predominant disability, and where, as here, it is dermatitis 
or eczema, it should be rated as dermatitis or eczema under 
Code 7806.

Prior to August 30, 2002, the regulation concerning eczema 
(38 C.F.R. § 4.118, Diagnostic Code 7806) granted a 
noncompensable (zero percent) rating for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating was warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent rating was warranted 
for constant exudation or itching, extensive lesions, or 
marked disfigurement; a 50 percent rating was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective 
August 30, 2002, a 10 percent rating is warranted where at 
least 5 percent but less than 20 percent of the entire body, 
or at least 5 percent but less than 20 percent of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during a twelve 
month period.  A 30 percent rating is warranted where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affect, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period. The highest rating 
of 60 percent is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.

Analysis

The veteran is currently service connected for 
dermatophytosis or tinea pedis of the feet, with 
onychomycosis of all toenails and all fingernails of the left 
hand, which is evaluated as 10 percent disabling.  He seeks a 
higher rating.   

The Board notes at the outset that, effective on August 30, 
2002, the regulations pertaining to evaluations for skin 
disabilities changed.  See 67 Fed. Reg. 49590 (July 31, 
2002). 

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS 13 (Nov. 19, 2003), which addressed the 
standards governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at *14-*15.  Thus, 
the regulation at issue in the present case, 64 Fed. Reg. 
25202-25210 (2002), codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5214-5230, cannot be construed to have retroactive 
effect unless its language requires this result.  See Kuzma, 
341 F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 
U.S. 244 (1994)).  By its terms the regulation is effective 
August 30, 2002, see 64 Fed. Reg. 25202-25210, and it thus 
cannot be applied to the period prior to that date. However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806, to the period on or after August 
30, 2002, the effective date of the new regulation, 38 C.F.R. 
§ 4.118, codes 7800, 7806.  See VAOPGCPREC 3-2000, 2000 
VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) (where 
amendment is more favorable, Board should apply it to rate 
disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change);  Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) 
(applying "most favorable version rule" to periods both 
before and after effective date of new criteria pertaining to 
mental disorders).  Therefore, the Board will address (1) 
whether, for the period prior to August 30, 2002, the veteran 
is entitled to a rating higher than 10 percent under the old 
criteria and (2) whether, for the period on and after August 
30, 2002, the veteran is entitled to a higher rating under 
either the old or the new criteria.

In order to warrant the next highest rating of 30 percent 
under the criteria in effect prior to August 30, 2002, the 
veteran would have to show constant exudation or itching, 
extensive lesions, or marked disfigurement.  Outpatient 
treatment records showed complaints of numbness, tingling, 
and burning on both feet.  On examination, the veteran's skin 
showed normal color and temperature.  The reports fail to 
mention constant exudation or itching, extensive lesions, or 
marked disfigurement.  Both clinical evaluations performed in 
recent years and the veteran's own history presented at the 
time of these evaluations, as well as his testimony, all 
point to intermittent rather than constant skin symptoms 
affecting the feet.  The veteran does show flexion 
contracture of toes 2-4 bilaterally (worse on the left) but 
such has not been attributed to tinea pedis.  In fact, in 
recent years, various foot problems have been attributed to 
nonservice-connected disability, to include diabetes with 
neuropathy and angiopathy.  Outpatient reports also note that 
the veteran's big toenail on his left foot had to be removed 
but this was specifically attributed to infection secondary 
to an ingrown toenail.  The May 2002 VA examiner noted that 
the veteran's skin was hypertrophic, dry, and erythematous, 
with mild scales and mildly thickened yellow toenails, but it 
was also reported that there was no ulceration, exfoliation, 
crusting, or associated systemic or nervous manifestations.    

As noted above, in order to warrant the next highest rating 
of 30 percent, the veteran must show constant exudation or 
itching, extensive lesions, or marked disfigurement.  There 
has been no showing of extensive lesions or marked 
disfigurement.  Furthermore, the veteran has only shown 
exudation in conjunction with the one toenail that had to be 
removed due to an ingrown toenail.  Outpatient reports fail 
to show that the veteran suffered from either constant 
exudation or constant itching.  Without a showing of constant 
exudation or itching, extensive lesions, or marked 
disfigurement, a rating in excess of 10 percent is not 
warranted.   

As to the criteria in effect since August 30, 2002, 
entitlement to the next highest rating of 30 percent is 
warranted if, aside from constant exudation or itching, 
extensive lesions, or marked disfigurement, the service-
connected skin disease affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.   

As noted above, the evidence does not show constant exudation 
or itching, extensive lesions, or marked disfigurement.  The 
veteran has never contended that he has suffered from 
extensive lesions or marked disfigurement.  Regarding 
exudation and itching, the clinical evaluations and the 
veteran's own statements and testimony indicate periods of 
exacerbations and remissions.  (See, e.g., history obtained 
from the veteran upon the most recent VA examination in 
December 2003.)

The medical evidence does not show that the veteran's skin 
disease affects an area that more nearly approximates 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas.  There is no evidence that systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The veteran stated 
at his August 2003 hearing, and outpatient records confirm, 
that he treats his condition with topical Lamisil, and has 
not required systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  At the veteran's most recent 
VA examination, the clinician found that 0% of the body 
surface was involved with tinea, and that the veteran, at 
that time, had only mild onychomycosis on 5 out of 10 
toenails (the 2nd, 4th, and 5th of the left foot, and the 4th 
and 5th on his right foot).  The veteran's left hand has been 
reported as asymptomatic.

The preponderance of the evidence is against a finding that 
the veteran's tinea pedis and onychomycosis of the feet and 
left hand are manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement, and the 
preponderance of the evidence is against a finding that 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  As such, a rating 
in excess of 10 percent is not warranted.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has submitted no supportive evidence 
indicating that his disability has interfered with his 
employment.  In addition, the evidence of record does not 
reflect frequent periods of hospitalization because of the 
service-connected dermatophytosis (tinea pedis), feet, with 
onychomycosis, or indicate that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the dermatophytosis (tinea pedis), 
feet, with onychomycosis would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra- schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for 
dermatophytosis of the feet or tinea pedis, with 
onychomycosis of all toenails and all fingernails of the left 
hand, the benefit of the doubt doctrine is not applicable and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 10 percent for dermatophytosis of the 
feet (tinea pedis), with onychomycosis of all toenails and 
all fingernails of the left hand, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



